Mr. Presiding Justice "Windes delivered the opinion of the court. The question presented for decision is, which of the two, appellant or appellee, both claiming to be innocent persons and without fault, respectively, shall be the sufferer for Schintz’s fraud. Neither is a party to the note. Appellant claims to be an innocent purchaser before maturity, in the ordinary course of business, for value, from a person in the manual possession of the note, and, as far as appeared by the note itself, the actual owner thereof, and cites many authorities in support of its contention. This might avail appellant were it not for the fact that it is uncontroverted that Schintz had no authority whatever to sell, pledge, or otherwise dispose of the note. He took it for a specific purpose to procure its renewal, had no title whatever, and its hypothecation with appellant was wholly without authority from appellee, and fraudulent. This being the situation, the burden was on appellant to show it had no notice that Schintz was only the agent of appellee, and without authority to dispose of the note, and that she was the owner of the note. Appellant failed to make this proof, and its contention in this respect must fall. Appellant’s authorities are not applicable. 4 Am. & Eng. Ency. of Law (2d Ed.), 321, and cases cited; Hudson v. Eugene Glass Co., 156 Ill. 397; Charles v. Remick, Id. 327; Wright v. Brosseau, 73 Ill. 381, and cases cited. This being so, it becomes unimportant to discuss the question argued by counsel, as to whether, the original note being received by the bank on the 15th day of June, 1897, or two, three or four days thereafter, it was not matured paper if received on the day of its maturity, or if it was received thereafter, the extension agreement had the effect of making it unmatured paper. This state of the proof also makes it unnecessary to consider appellant’s contention that appellee is estopped by her carelessness in putting the note in Schintz’s hands without filling out the blank .indorsement. The judgment is therefore affirmed.